

Exhibit 10.69












The Bank of New York Mellon Corporation
Defined Contribution
IRC SECTION 401(a)(17)
PLAN


Amended and Restated
Effective as of July 1, 2015

US_ACTIVE-107232587.6

--------------------------------------------------------------------------------



PURPOSE
The purpose of The Bank of New York Mellon Corporation Defined Contribution IRC
Section 401(a)(17) Plan (the “Plan”) is to provide deferred compensation on an
unfunded basis for a select group of management or highly compensated employees.
The deferred compensation provided hereunder is intended to supplement the
benefits provided under The Bank of New York Mellon Corporation 401(k) Savings
Plan (the “401(k) Plan”) to such employees whose Retirement Contributions under
the 401(k) Plan are limited due to the dollar maximums imposed on “qualified”
plans by Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(“Code”).
The Corporation hereby declares that its intention that the Plan be operated in
compliance with the American Jobs Creation Act of 2004 and Section 409A of the
Code. It is also the intention of the Corporation that the Plan be an “employee
pension benefit plan” as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and that the Plan be the type
of plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of Title I of
ERISA. The Benefits Administration Committee (“Committee”) or a successor
committee designated by the Corporation shall be the administrator responsible
for fulfilling the duties and responsibilities imposed upon “administrators” of
plans subject to Parts 1 and 5 of Title 1 of ERISA.
The Plan was originally effective December 20, 2012. The Plan is being amended
and restated effective as of July 1, 2015 to reflect the expansion of
eligibility for the Retirement Contribution to all participants adversely
affected by the cessation of accruals under The Bank of New York Mellon
Corporation Pension (“Pension Plan”) as of June 30, 2015 and the calculation of
the Supplemental Retirement Contribution to be provided to such participants
hereunder for the six month period July 1 through December 31, 2015; which
period represents their initial period of eligibility under the Plan.
1.00
DEFINITIONS

The following terms shall have the meanings ascribed to them in this Section.
Capitalized terms used in this Plan which are not otherwise defined in this
Section 1.00 shall have the meanings ascribed to them in the 401(k) Plan to
which this Plan relates.
1.01     “Beneficiary” shall have the same meaning as defined in Article I,
Definitions, of the 401(k) Plan, as such definition may be amended from time to
time and shall mean the same person or persons designated or deemed designated
as the Participant’s Beneficiary under the 401(k) Plan.
1.02     “Corporation” means The Bank of New York Mellon Corporation and the
sponsor of this Plan.
1.03    “Deemed Deposit Date” shall mean the recordkeeping date as of which a
Supplemental Retirement Contribution is deemed credited to an Eligible
Employee’s Notional Account. Unless otherwise provided herein or by the
Corporation, the Deemed Deposit Date for any Plan Year shall mean the date as of
which Retirement Contributions are made to the 401(k)

- 2 -    

--------------------------------------------------------------------------------



Plan for the same Plan Year; which date will generally occur in the first
quarter of the Plan Year following the Plan Year to which the Retirement
Contribution relates.
1.04    “Disability” or “Disabled” means where, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
twenty-four (24) months, either: (a) the Participant is unable to engage in any
substantial gainful activity or (b) the Participant is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of his or her employer; in each
instance as determined by the Committee, in accordance with Section
409A(a)(2)(C) of the Code and Regulation Section 1.409A-3(g)(4) promulgated
thereunder, on the basis of written information supplied by the Participant.
1.05     “Effective Date” of this Plan shall be the date of its adoption as
evidenced by the execution date of this Plan document.
1.06    “Eligible Compensation” shall have the same meaning as defined in
Article I, Definitions, of the 401(k) Plan, as such definition may be amended
from time to time; provided however; that, for purposes of this Plan, such
Eligible Compensation in excess of 401(a)(17) Limit shall NOT be disregarded.
1.07    “Eligible Employee” shall be determined each Plan Year and shall mean
any person eligible to receive an allocation of the Retirement Contribution
provided under Article III, Contributions and Vesting, of the 401(k) Plan, with
respect to such Plan Year.
1.08    “Employer” shall mean the Corporation and each entity controlled,
directly or indirectly, by the Corporation.
1.09     “401(a)(17) Limit” means the compensation limit described in Code
Section 401(a)(17) in effect for such Plan Year.
1.10    “401(k) Plan” means The Bank of New York Mellon Corporation 401(k)
Savings Plan as amended and restated effective as of January 1, 2011, as
amended.
1.11     “Notional Account” means the recordkeeping device used by the
Corporation to account for the notional amounts to be credited to the
Participant under the Plan as described in Section 3.02.
1.12    “Notional Investment Options” except as otherwise determined by the BIC,
means those certain investment options – other than the option to invest in
securities of the Corporation – available as of any time of reference under the
401(k) Plan (excluding any such options which may only be invested in through
the so-called “self-directed account” feature) which will be used to determine
the notional earnings and losses to be credited to a Participant’s Notional
Account. To the extent not already provided to Participants as a result of their
being eligible to participate in the 401(k) Plan, the Committee shall provide
Participants with a description of the Notional Investment Options available
hereunder from time to time.

- 3 -    

--------------------------------------------------------------------------------



1.13    “Participant” means any Eligible Employee eligible to receive a
contribution with respect to any Plan Year in accordance with the provisions of
Article II and/or who is credited with a Notional Account under the Plan.
1.14    “Plan” means this The Bank of New York Mellon Corporation Defined
Contribution IRC Section 401(a)(17) Plan.
1.15     “Plan Year” means the calendar year.
1.16    “Retirement” means the Participant’s Separation from Service, other than
by reason of death, on or after the date (“Retirement Date”) on which the
Participant has attained age sixty-five (65).
1.17    “Retirement Contributions” means those certain Employer Retirement
Contributions described in Article III, Contributions and Vesting, of the 401(k)
Plan, as such definition may be amended from time to time.
1.18     “Service” and “Years of Service” shall have the same meaning – and be
calculated in the same manner – as service and years of service are defined and
calculated under Article I, Definitions, of the 401(k) Plan, as such definition
and calculation methods may be amended from time to time.
1.19     “Valuation Date” means the last day of each month, or such other dates
as the Committee may determine in its discretion; which may be either more or
less frequent, for the valuation of Participants’ Notional Accounts.
2.00
ELIGIBILITY TO RECEIVE SUPPLEMENTAL RETIREMENT CONTRIBUTION

(a)    Effective as of the Effective Date, all Eligible Employees who are
credited with a Retirement Contribution under the 401(k) Plan for any Plan Year
beginning before or after the Effective Date shall be eligible to receive a
Supplemental Retirement Contribution corresponding to the same Plan Year to
which the Retirement Contribution relates.
(b)    Each Eligible Employee described in (a) shall have a Supplemental
Retirement Contribution allocated to the Eligible Employee’s Notional Account
under this Plan as of the Deemed Deposit Date which corresponds to the date the
related Retirement Contribution was credited to the Eligible Employee under the
401(k) Plan for the same Plan Year.
3.00
SUPPLEMENTAL RETIREMENT CONTRIBUTION

3.01    Amount of Supplemental Retirement Contribution
(a)    General Rule. Subject to (b), in respect of each Eligible Employee for
any Plan Year the Corporation agrees to credit to the Participant’s Notional
Account a notional amount (the “Supplemental Retirement Contribution”) for such
Plan Year equal to:

- 4 -    

--------------------------------------------------------------------------------



(i)    The maximum Retirement Contribution to which the Participant would have
been entitled under the 401(k) Plan for the same Plan Year but for the
application of the 401(a)(17) Limit.
LESS:
(ii)    The actual Retirement Contribution credited to the Participant under the
401(k) Plan.
(b)    Special Rule for 2015 Plan Year. Notwithstanding anything in (a) to the
contrary, solely for purposes of determining what portion, if any, of the
Eligible Compensation of Participants who were eligible to accrue a benefit
under the BNY Mellon Pension Plan through the close of business on June 30, 2015
(“Pension Eligible Participants”) is in excess of the limit in effect under Code
Section 401(a)(17) for such 2015 Plan Year ($265,000) for the period July 1,
2015 through December 31, 2015 – and, as such, eligible to be taken into account
for purposes of determining the amount of such Pension Eligible Participant’s
Supplemental Retirement Contribution hereunder for such period – Eligible
Compensation of Pension Eligible Participants shall be deemed to include only
such Compensation earned during the period July 1, 2015 through December 31,
2015 regardless of whether a portion of such Participants compensation for the
period January 1, 2015 through June 30, 2015 was in excess of the Code Section
401(a)(17) limit. By way of example, if a Pension Eligible Participant earned
$300,000 of Eligible Compensation for the period January 1, 2015 through June
30, 2015 and $300,000 for the period July 1, 2015 through December 31, 2015, his
or her Supplemental Retirement Contribution hereunder would equal $6,000
($300,000 x 2%) and he or she would not be entitled to a Supplemental Retirement
Contribution on the $35,000 by which his or her Eligible Compensation earned
during the period January 1, 2015 through June 30, 2015 exceeded the $265,000
Code Section 401(a)(17) limit in effect for Plan Year 2015.
(c)    No Supplemental Retirement Contribution will be credited to the
Participant’s Notional Account for any Plan Year for which a Retirement
Contribution was not made on behalf of the Participant under the 401(k) Plan.
3.02    Establishment of Notional Accounts.
“Notional Account” means the record-keeping device used by the Corporation to
measure and determine the amounts to be paid to a Participant under the Plan.
Separate Notional Accounts will be established for each Participant and as may
be otherwise required. Notional Accounts shall be deemed to be credited with
Notional gains or losses as provided in Section 3.06 from the date a
Supplemental Retirement Contribution is credited in accordance with Section 3.03
through the Valuation Date.
3.03    Crediting of Supplemental Retirement Contributions; Earnings and Taxes
The Supplemental Retirement Contribution to which a Participant is entitled
shall be credited to the Participant’s Notional Accounts as of the Deemed
Deposit Date. To the extent the Supplemental Retirement Contribution is not
credited on the same date as the Retirement Contribution to which it relates, it
shall be adjusted to reflect earnings and losses based on the

- 5 -    

--------------------------------------------------------------------------------



Notional Investment Options elected (or deemed elected) for the period beginning
on the Deemed Deposit Date and ending on the crediting date. Any withholding of
taxes or other amounts with respect to deferred compensation that is elected by
the Participant and/or required by Federal, state or local law on account of
such deemed crediting shall be withheld from the Participant’s Eligible
Compensation and no amounts shall be withheld from the Supplemental Retirement
Contribution deemed credited to the Participant hereunder.
3.04    Investment of Notional Account.
(a)    Amounts Subject to Participant Direction. Subject to (b), all amounts
credited to a Participant’s Notional Account shall be notionally invested at the
direction (or deemed direction) of the Participant in one (1) or more of the
Notional Investment Options. Except as otherwise provided in (b) with respect to
a Participant’s initial investment election, Participant investment elections
under the 401(k) Plan shall not be applied to the corresponding Notional
Investment Options under this Plan.
(b)    Initial Investments. Until such time as a Participant makes his
investment elections on a form provided by or acceptable to the Plan Manager,
such Participant’s Notional Account shall be notionally invested in the same
Notional Investment Options as are the Participant’s Retirement Contributions
actually invested under the 401(k) Plan determined as of the date the
Participant first became a Participant under this Plan; provided, however, that
to the extent any such Participant’s Retirement Contributions are invested
through the Self-Directed Account or in the Employer Stock Fund, the portion of
the Participant’s Notional Account that would otherwise be invested in such
options shall be notionally invested in the Notional Investment Option which
corresponds to the Qualified Default Investment Option under the 401(k) Plan;
provided, further, that to the extent any such Participant has no investment
elections in effect under the 401(k) Plan, the Participant’s entire Notional
Account shall be invested in the Notional Investment Option which corresponds to
such Qualified Default Investment Option (collectively, the “Default
Investments”). By way of clarification and not limitation, a Participant’s
Default Investments will not be affected by any election to change his or her
separate investment elections under the 401(k) until such time, if ever, as the
Participant makes an affirmative election to change his or her Default
Investments under this Plan in accordance with Section 3.04(c).
(c)    Change in Investment Elections. A Participant may elect to change the
manner in which: (i) future Supplemental Retirement Contributions and/or (ii)
amounts previously credited to the Participant’s Notional Account; are
notionally invested by timely submitting the change to the Plan Manager on a
form provided by or acceptable to the Plan Manager. Such changes may be made
daily in accordance with the administrative rules established by the Plan
Manager and, to the extent administratively practicable, shall be effective as
of the Market Close on the Trade Date as such terms are defined in Article IV,
Investment and Valuation of Accounts, of the 401(k) Plan.
(d)    Limitations on Investments. Notwithstanding anything contained in this
Plan to the contrary, a Participant’s investment directions with respect to
Notional Investment Options shall be subject to the same suspensions,
limitations, terminations or restrictions applicable to

- 6 -    

--------------------------------------------------------------------------------



similar actual investment directions under the 401(k) Plan; including, by way of
illustration and not limitation, suspensions, limitations, terminations or
restrictions which: (i) limit the number of investment directions to a
particular Notional Investment Option over a stated period of time; (ii)
establish daily trading deadlines for receipt of Participant directions to a
particular Notional Investment Option (or all Notional Investment Options)
earlier than the deadline applicable to investment directions to other Notional
Investment Options under the Plan or to the deadline applicable to the trading
in the Notional Investment Option outside the Plan; (iii) impose fees, payable
by the Participant to the affected Notional Investment Option, on redemptions of
investments in a particular option which occur within a stated period of time;
(iv) require the temporary or permanent manual processing of investment
directions of Participants determined to have violated any established and
communicated trading restriction or limitation; and (v) require the temporary or
permanent termination of a Participant's entitlement to make investments in a
particular Notional Investment Option.
3.05    Valuation of Notional Investment Options.
A Participant’s interest in each Notional Investment Option shall be represented
by “shares” of participation. The value of each Notional Investment Option and
the net asset value of a share in each Notional Investment Option shall be
determined in the same manner as such option and share values are determined for
the corresponding investment options under the 401(k) Plan. The Plan Manager
shall be entitled to rely on such valuations of any Notional Investment Options
provided by an investment manager, the sponsor of an investment fund included
within the Notional Investment Options or any other person, provided that such
reliance is consistent with the provisions of applicable law.
3.06    Valuation of Notional Accounts.
A Participant’s Notional Account reflects his interest in each Notional
Investment Option. After determining the share values of each Notional
Investment Option in accordance with Section 3.05, each Notional Investment
Option held in the Participant’s Notional Account shall be: (a) credited with
shares to reflect the sum of any Supplemental Retirement Contributions,
dividends, fund transfers or other increments invested in such Option and (b)
debited with shares to reflect the sum of any forfeitures, fund transfers, or
other decrements to such Option; since the prior Valuation Date. All such
credits and debits shall be made in accordance with the procedures set forth in
Article IV, Investment and Valuation of Accounts, of the 401(k) Plan. The value
of a Participant’s Notional Account as of any time of reference shall be the
aggregate value of the shares of such Notional Investment Options so credited to
the Participant’s Account.
3.07    Vesting of Notional Accounts.
A Participant’s interest in amounts credited to his Notional Account shall fully
vest upon the Participant’s completion of three (3) Years of Service; provided,
however, that such Participant shall become fully vested with respect to such
amounts if, while an employee of the Corporation, he attains his Retirement
Date, incurs a Disability, or dies. For purposes of determining Years of Service
under the preceding sentence, if a Participant who is not vested in his Notional
Account incurs a Break in Service and he is later reemployed as an employee, the
Service to which he was

- 7 -    

--------------------------------------------------------------------------------



entitled before the Break in Service shall be restored to him effective as of
his Employment Commencement Date. If a Participant who is not vested in his
Notional Account terminates employment with the Corporation and is not later
reemployed as an employee, his Notional Account shall be forfeited as of the
Valuation Date which coincides with or next follows the date on which the
Participant incurs five (5) consecutive one (1) year Breaks in Service (as
defined in Article I, Definitions, of the 401(k) Plan). If, after the
Participant's termination of employment from all members of the Controlled
Group, the Participant receives a distribution of the entire vested portion of
his Accrued Benefit and he is later reemployed prior to incurring five (5)
consecutive one (1) year Breaks in Service, any forfeited amount of his Notional
Account shall be restored.
3.08    Statement of Notional Account.
The Corporation shall submit to each Participant periodic statements setting
forth the balance to the credit of the Notional Account maintained for the
Participant.
3.09    Payment of Notional Account
(a)    Payment Events. A Participant’s Notional Account shall become payable
upon the first to occur of a Participant’s Retirement, death, Disability or
other Separation from Service from the Corporation and all members of the
Controlled Group and without regard to whether the Participant elects to
commence his benefit under the 401(k) Plan. By way of clarification and not
limitation, a Participant’s Notional Account shall not be available for loans,
hardship withdrawals or any other form of withdrawal or distribution not
described in the prior sentence.
(b)    Form of Payment. A Participant’s Notional Account shall be paid in the
form of single lump sum payment.
(c)    Time of Payment. Subject to (d), a Participant’s Notional Account shall
be paid as soon as administratively possible on or after the first day of the
month following the occurrence of a payment event described in (a); provided,
however, that such Account shall be paid in the same taxable year if the payment
event occurs prior to December 1st.
(d)    Compliance of Plan with Section 409A. Notwithstanding anything to the
contrary in (c) or in any other provision of this Plan, if a Participant is a
“specified employee” as determined pursuant to Section 409A of the Code
(“Section 409A”) as of the date of such Participant’s “separation from service”
(within the meaning of Treasury Regulation 1.409A-1(h)) and if any payment of a
Participant’s Notional Account under this Plan both (i) constitutes a “deferral
of compensation” within the meaning of Section 409A and (ii) cannot be paid in
the manner otherwise provided without subjecting the Participant to “additional
tax”, interest or penalties under Section 409A, then any such payment that is
payable during the first six months following the Participant’s “separation from
service” shall be paid or provided to the Participant in a cash lump-sum as soon
as administratively possible on or after the first business day of the seventh
calendar month following the month in which the Participant’s “separation from
service” occurs or, if earlier, at the Participant’s death. 

- 8 -    

--------------------------------------------------------------------------------



(e)    Value of Notional Account. The value of a Participant’s Notional Account
to be distributed in accordance with this Section 3.09 shall be determined as of
the Valuation immediately preceding the payment date determined in accordance
with this Section.
(f)    Source of Payment. The Corporation shall make any and all distributions
pursuant to this Plan in cash out of its general assets.
(g)    Withholding and Payroll Taxes. The Corporation shall withhold from
payments made hereunder any taxes required to be withheld from such payments
under Federal, state or local law.
(h)    No Acceleration. To assure avoidance of payment acceleration which would
be impermissible and subject to penalty under Code Section 409A, when payment is
to be made in or for a particular month, payment cannot be made earlier than
that month.
4.00
AMENDMENT AND TERMINATION

4.01    Amendment.
The Corporation shall have the right to amend this Plan at any time; provided,
however, that no amendment shall directly or indirectly deprive any Participant
or Beneficiary of the amount accrued to the Participant’s Notional Account as of
the date of the amendment. Notwithstanding anything in the preceding sentence to
the contrary, the Committee shall have the power to amend the Plan to the extent
authorized by Section 8.02.
4.02    Termination.
The Corporation shall have the right to partially or completely terminate the
Plan if, in its judgment, the tax, accounting or other effects of the
continuation of the Plan or potential payments thereunder would not be in the
best interests of the Corporation. The Corporation may also determine to provide
for payouts to Participants in connection with such partial or complete
termination, provided such payouts are consistent with Code Section 409A.
5.00
SPENDTHRIFT PROVISIONS

The Corporation shall, except as otherwise provided hereunder, pay all amounts
payable hereunder only to the person or persons entitled thereto hereunder, and
all such payments shall be made directly into the hands of each such person or
persons and not into the hands of any other person or corporation whatsoever, so
that said payments may not be liable for the debts, contracts or engagements of
any such designated person or persons, or taken in execution by attachment or
garnishment or by any other legal or equitable proceedings, nor shall any such
designated person or persons have any right to alienate, arbitrate, execute,
pledge, encumber, or assign any such payments or the benefits or proceeds
thereof. If the person entitled to receive payment be a minor, or a person of
unsound mind, whether or not adjudicated incompetent, the Corporation, upon
direction of the Committee, may make such payments to such person or persons,
corporation or corporations as may be, or be acting as, parent or legal or
natural

- 9 -    

--------------------------------------------------------------------------------



guardian of such minor or person of unsound mind. The signed receipt of such
person or corporation shall be a full and complete discharge to the Corporation
for any such payments. Notwithstanding the foregoing, the Committee may assign
and/or accelerate the payment of a Participant’s vested Notional Account balance
to an individual other than the Participant as may be necessary to comply with a
“qualified domestic relations order” as defined by and under the terms provided
in Code Section 414(p), Code Section 409A and other applicable authorities.
6.00
BENEFITS UNFUNDED

The Corporation shall be responsible for the payment of all benefits provided
under the Plan. At its discretion, the Corporation may establish one or more
trusts, with such trustees as the Corporation or the Committee may approve, for
the purpose of providing for the payment of such benefits. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of the
Corporation’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Corporation shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Corporation.
7.00
MISCELLANEOUS

7.01    Applicable Law
This Plan shall be governed by, and construed in accordance with, the laws of
the State of New York, except to the extent that the laws of the State of New
York shall have been specifically preempted by federal law.
7.02    Liability of Employees, Officers and Directors of the Corporation
No past, present or future employees, officers or directors of the Corporation
shall be personally liable to any Participant, beneficiary or other person under
any provision of this Plan.
7.03    Ineligible Participant
Notwithstanding any other provisions of this Plan to the contrary, if any
Participant is determined not to be a “management or highly compensated
employee” within the meaning of ERISA or regulations thereunder with respect to
any Plan Year, then such Participant will not be eligible to receive a
Supplemental Retirement Contribution under this Plan for any such Plan Year.
7.04    General Condition
Nothing contained herein shall be deemed to give any Participant or the
Participant’s surviving spouse or beneficiary any interest in this Plan or in
any other specific property of the Corporation or any right except to receive
such distributions as are expressly provided for in this Plan. Establishment of
the Plan shall not be construed to give any Participant the right to be retained
in the service of the Corporation or any of its affiliates.
7.05    Forfeitures to the Corporation

- 10 -    

--------------------------------------------------------------------------------



In case the Corporation is unable within three (3) years after payment is due to
a Participant, or within three (3) years after payment is due to the Beneficiary
or estate of a deceased Participant, to make such payment to him or her or his
or her Beneficiary, executor or administrator because it cannot ascertain his or
her whereabouts or the identity or whereabouts of his or her Beneficiary,
executor or administrator by mailing to the last known address shown on the
Employer’s or the Corporation’s records, and neither he, his or her Beneficiary,
nor his or her executor or administrator had made written claim therefore before
the expiration of the aforesaid time limit, then in such case, the amount due
shall be forfeited to the Corporation.
7.06    Corporate Successors
The Plan shall not be automatically terminated by a transfer or sale of assets
of the Corporation or by the merger or consolidation of the Corporation into or
with any other corporation or other entity, but the Plan shall be continued
after such sale, merger or consolidation only if and to the extent that the
transferee, purchaser or successor entity, agrees to continue the Plan. In the
event that the Plan is not continued by the transferee, purchaser or successor
entity, then the Plan shall terminate subject to the provisions of Section 4.00.
8.00
ADMINISTRATION

8.01    Administrator.
Except as hereinafter provided, the Committee shall be responsible for the
administrative responsibilities hereinafter described with respect to the Plan.
Whenever any action is required or permitted to be taken in the administration
of the Plan, the Committee shall take such action unless the Committee’s power
is expressly limited herein or by operation of law. The Committee shall be the
Plan “Administrator” (as such term is defined in Section 3(16)(A) of ERISA). The
Committee may delegate its duties and responsibilities as it, in its sole
discretion, deems necessary or appropriate to the execution of such duties and
responsibilities. The Committee as a whole or any of its members may serve in
more than one capacity with respect to the Plan.




8.02    Powers and Duties.
The Committee, or its delegates, shall maintain and keep (or cause to be
maintained and kept) such records as are necessary for the efficient operation
of the Plan or as may be required by any applicable law, regulation, or ruling
and shall provide for the preparation and filing of such forms, reports,
information, and documents as may be required to be filed with any governmental
agency or department and with the Plan’s Participants and/or other
Beneficiaries.
Except to the extent expressly reserved to the Corporation or an Employer, the
Committee shall have all powers necessary to carry out the administrative
provisions of the Plan and to satisfy the requirements of any applicable law or
laws. These powers shall include, by way of illustration

- 11 -    

--------------------------------------------------------------------------------



and not limitation, the exclusive powers and discretionary authority necessary
those duties and responsibilities described in “The Bank of New York Mellon
Benefits Administrative Committee Charter and Summary of Operations” approved by
the Appointing and Monitoring Committee July 21, 2008 and adopted by the
Committee on October 16, 2008, as may be amended from time to time (the “BAC
Charter”).
Without intending to limit the generality of the foregoing, the Committee shall
have the power to amend the Plan, in whole or in part, in order to comply with
applicable law; provided, however, that no such amendment may increase the
duties and obligations of any Employer without the consent of the affected
Employer(s).
8.03    Procedures.
The Committee shall be organized and conduct its business with respect to the
Plan in accordance with the organizational and procedural rules set forth in the
BAC Charter.
Notwithstanding the foregoing, if any member of the Committee shall be a
Participant hereunder, then in any matters affecting any member of the Committee
in his or her individual capacity as a Participant hereunder, separate and apart
from his or her status as a member of the group of Participants, such interested
member shall have no authority to vote in the determination of such matters as a
member of the Committee, but the Committee shall determine such matter as if
said interested member were not a member of the Committee; provided, however,
that this shall not be deemed to take from said interested member any of his or
her rights hereunder as a Participant.
8.04    Establishment of Rules.
The Committee shall have specific authority in its sole discretion to construe
and interpret the terms of the Plan related to its powers and duties, and to the
extent that the terms of the Plan are incomplete, the Committee shall have
authority to establish such rules or regulations related to its powers and
duties as it may deem necessary and proper to carry out the intent of the
Corporation as to the purposes of the Plan.
8.05    Limitation of Liability.
The members of the Committee, and any officer, employee, or agent of the
Corporation or any Employer, shall not incur any liability individually or on
behalf of any other individuals or on behalf of the Corporation or any Employer
for any act, or failure to act, made in good faith in relation to the Plan. No
bond or other security shall be required of any such individual solely on
account of any such individual’s power to direct the Employer to make the
payments required hereunder.
8.06    Compensation and Insurance.
Members of the Committee shall serve without compensation for their services as
such. Expenses incurred by members of the Committee in the performance of their
duties as herein

- 12 -    

--------------------------------------------------------------------------------



provided, and the compensation and expenses of persons retained or employed by
the Committee for services rendered in connection with the Plan shall, upon
approval by the Committee, be paid or reimbursed by the Corporation.
8.07    Removal and Resignation.
Any member of the Committee may resign and the Corporation may remove any member
of the Committee in accordance with the procedures established by the BAC
Charter. The Committee shall remain fully operative pending the filling of any
vacancies, the remaining Committee members having full authority to administer
the Plan.
8.08    Claims Procedures.
The right of any Participant or Beneficiary to receive a benefit hereunder and
the amount of such benefit shall be determined in accordance with the procedures
for determination of benefit claims established and maintained by the Committee
in compliance with the requirements of Section 503 of ERISA; which separate
procedures, entitled Procedures for Determination of Benefit Claims, are
incorporated herein by this reference.

- 13 -    

--------------------------------------------------------------------------------



The Bank of New York Mellon Corporation
Defined Contribution IRC Section 401(a)(17) Plan
Execution




IN WITNESS WHEREOF, the Corporation has caused this Plan to be executed this
14th day of December, 2015.
ATTEST:
 
By: /s/ Bennett E. Josselsohn    
Name: Bennett E. Josselsohn 
 
Title: Senior Managing Counsel
THE BANK OF NEW YORK MELLON CORPORATION
By: /s/ Monique R. Herena    
Name: Monique R. Herena 
 
Title: Chief Human Resources Officer
 
 




- 14 -    